           Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                           LITTLE ROCK DIVISION

JOSE TURCIOS, D.D.S.                                                  PLAINTIFF

v.                         CASE NO. 4:17-CV-773-JLH

TABITHA CARTER, INDIVIDUALLY;
BRANDON EGGERTH, INDIVIDUALLY;
JARED MCCAULEY, INDIVIDUALLY;
BRIAN DUNGER, INDIVIDUALLY;
MICHAEL LUNDY, INDIVIDUALLY;
ANDREA M. CARTER, INDIVIDUALLY;
DECEMBER SMITH AND SARA
MELTON                                                            DEFENDANTS


      ANDREA CARTER’S STATEMENT OF UNDISPUTED MATERIAL FACTS

     1. On March 9, 2015, the Child Abuse Hotline received an allegation

          of sexual abuse naming then 15-year-old December Smith as the

          alleged victim and Dr. Jose Turcios as the alleged offender.1

     2. The reporter stated that Turcios performed dental work on Smith

          on March 4, 2015, and that Turcios sexually abused Smith during

          that time.2

     3. Smith’s grandmother, Myrtle Clifton, corroborated Smith’s

          account of telling Clifton what occurred.3


1Exhibit 1: Crimes Against Children Division- Arkansas State Police Report to
Prosecuting Attorney at A. Carter 75.

2   Id.
           Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 2 of 11




     4. Clifton and Smith reported the information to Smith’s mother,

          Sarah Melton, who contacted LRPD the same day.4

     5. On March 11, 2015, Little Rock Police Department Detective

          Tabitha McCrillis (now known as LRPD Sergeant Tabitha Carter)

          interviewed December Smith at the Pulaski County Children’s

          Protection Center.5

     6. Arkansas State Police Crimes Against Children Division

          Investigator Andrea Carter observed the interview through a two-

          way mirror.6

     7. December Smith provided a credible disclosure of sexual abuse

          (sexual contact), advising that on March 4, 2015, she was getting a

          crown on her tooth and was under the influence of nitrous gas.7

     8. Smith advised that she was left alone with Turcios on 3 occasions,

          during which time Turcios told her, “I want you so bad,” and then

          kissed her on the mouth.8


3   Exhibit 1 at A. Carter 75, 85.
4   Id. at A. Carter 75, 82.
5   Id.; Exhibit 2: Video recording of interview.
6   Exhibit 3: Transcript of Andrea Carter’s Deposition, 101:22-25.
7   Exhibit 1 at A. Carter 75, 79; Exhibit 2.
8   Id.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 3 of 11




      9. Smith stated Turcios stuck his finger down her throat, repeatedly

           describing the dentist moving his finger in and out of her mouth in

           a sexual way.9

      10.       Smith advised the 2nd time she was along with Turcios, he

           placed her hand on his knee before he stood up, placed her hand

           on his penis, and grabbed her breast.10

      11.       Smith stated Turcios kissed her again and put his tongue in

           her mouth.11

      12.       Smith advised that on the third occasion, Turcios stuck his

           fingers down her throat with his gloves off, in a “back and forth”

           motion.12

      13.       Smith stated that even on nitrous gas, she was fully aware of

           what was happening.13

      14.       Smith stated that when she left Turcios’ office, she told her

           grandmother, Myrtle Clifton, about what happened.14


9   Id.
10   Id.
11   Id.
12   Id.
13   Id.
14   Id.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 4 of 11




      15.       Smith also reported Turcios made her uncomfortable in the

           past by telling her that she was his prettiest patient and patting

           her butt.15

      16.       On March 12, 2015, LRPD Det. McCrillis obtained a warrant

           for the arrest of Turcios, which was issued by the Little Rock

           District Court.16

      17.       On March 12, 2015, Turcios was arrested at the Little Rock

           Athletic Club.17

      18.       Andrea Carter does not make recommendations for the

           arrest of individuals accused of sexual abuse of minors.18

      19.       After his arrest, Turcios was taken to the LRPD where he

           was interviewed by Detectives Tabitha McCrillis and Jarred

           McCauley.19

      20.       Andrea Carter was not present when Turcios was

           interviewed.20


15   Id.
16   Exhibit 5- Warrant for Arrest.
17   Exhibit 1 at A. Carter 83.
18   Exhibit 3 at 213:17-19, 214:9-12.
19   Exhibit 1 at A. Carter 83.
20   Id.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 5 of 11




      21.       Andrea Carter listened to an audio recording of Turcios’

           interview.21

      22.       When Turcios was confronted with Smith’s allegations, he

           responded, “How can that happen when my assistant is right

           there?”22

      23.       Turcios stated that is assistants would say that he was never

           alone with Smith.23

      24.       On March 11, 2015, LRPD Detective McCrillis and ASP-

           CACD Investigator Andrea Carter interviewed Valerie Robertson,

           a former employee of Turcios.24

      25.       Robertson stated that Turcios would rub her neck, that other

           employees told her Turcios was a pervert, would randomly touch

           her on her neck, and that once when apologizing for yelling at her,

           he put “his boner on her ass” and patted her on her butt.25




21   Id.
22   Id. (¶1); Exhibit 6- excerpt from transcript of Turcios’ interview.
23   Id.
24   Id. at A. Carter 88; Exhibit 3 at 178:5-7.
25   Exhibit 1 at A. Carter 88.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 6 of 11




      26.       Robertson told Andrea Carter that she heard that Turcios

           had touched another woman inappropriately and that there was

           an out-of-court settlement.26

      27.       In his deposition, Turcios admitted that he paid a woman, a

           dental assistant who accused Turcios of touching her

           inappropriately when he performed dental work on her, as part of

           an out-of-court settlement.27

      28.       On March 19, LRPD Detective Tabitha McCrillis obtained a

           search and seizure warrant, which was executed at Turcios’ office

           and video surveillance recordings were retrieved.28

      29.       ASP-CACD Investigator Andrea Carter reviewed the

           surveillance recordings and determined that Turcios was alone

           with Smith on March 4, 2015, on several occasions throughout her

           two hour treatment.29




26   Id.
27   Exhibit 4- Transcript of Jose Turcios’ Deposition at 27:24 – 30:11.
28   Exhibit 1 at A. Carter 94; Exhibit 7- Search Warrant.
29   Exhibit 1 at A. Carter 75, 83 (¶¶ 2, 3), 84, 93.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 7 of 11




      30.       The video surveillance did not depict inside of the exam room

           where Smith was being treated; however, the doorways to the

           exam room were depicted.30

      31.       When exiting the exam room, Andrea Carter observed

           Turcios striking the buttocks of Smith two times while she was

           walking down the hallway of the clinic.31

      32.       Andrea Carter concluded that there was a preponderance of

           evidence to support the allegation of sexual abuse and closed her

           investigation with a true finding on April 5, 2015.32

      33.       A Child Maltreatment True Investigative Determination

           Notice to Alleged Adult Offender was sent to Turcios on April 7,

           2015.33

      34.       On April 14, 2015, Turcios appealed the child maltreatment

           finding to the Appeal and Hearings Office of the Arkansas

           Department of Human Services.34



30   Id.
31   Id.; Exhibit 3 at 109:17-24, 117:5-6, 157:21 – 158:3
32   Exhibit 1 at A. Carter 75-76.
33   Exhibit 8- Notice to Turcios.
34   Exhibit 9- Turcios’ Notice of Appeal.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 8 of 11




      35.       On December 1, 2016, and Administrative Law Judge heard

         Turcios’ appeal.35

      36.       On December 19, 2016, the ALJ issued his Final Order,

         finding that Turcios engaged in sexual contact with Smith based

         on her credible statements.36

      37.       The ALJ noted that Turcios had stated in his interview at

         the LRPD that he had not been alone with Smith, but that the

         review of his office video recordings show that Turcios was left

         alone with Smith five times.37

      38.       The ALJ found Turcios was not credible and that Smith was

         more credible.38

      39.       The ALJ found that Turcios’ expert witness’ testimony was

         invalid and that gas did not negate Smith’s clear and detailed

         recollections of the touching incidents. “It is unclear when [Smith]

         was actually on the gas or oxygen. She was on the nitrous oxide




35   Exhibit 10- Notice of Administrative Hearing.
36   Exhibit 11- ALJ’s Final Order.
37   Id., ¶¶6, 7, 11.
38   Id., ¶¶ 11, 12.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 9 of 11




           briefly, and the effects disappear quickly. [Smith] stated that she

           was fully aware of what was happening while on the gas.”39

      40.           The ALJ found that Turcios did touch Smith on her breast

           and put her hand on his penis. Turcios told Smith, “I want you so

           bad” and kissed her. “He did those actions when there was no one

           else present.” The ALJ found Turcios’ actions were for sexual

           gratification.40

      41.           The ALJ concluded that Turcios’ actions met the definition of

           sexual abuse as defined by the Arkansas Child Maltreatment

           Act.41

      42.           The ALJ decided that the ASP-CACD met its burden of

           presenting by a preponderance of the evidence that Turcios

           abused Smith and that the allegations were true.42

      43.           The ALJ ordered that Turcios’ name be placed on the

           Arkansas Child Maltreatment Central Registry.43



39   Id., ¶13.
40   Id., ¶14.
41   Exhibit 11 at A. Carter 5.
42   Id.
43   Id.
            Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 10 of 11




      44.        On December 22, 2016, Turcios was notified through his

         counsel of the ALJ’s findings and order and was informed that if

         he wished to appeal the decision through the Administrative

         Procedure Act, he must file a petition in the circuit court within 30

         days.44

      45.        Turcios did not appeal the administrative order.45

      46.        Although a criminal proceeding was commenced against

         Turcios, Andrea Carter was not a part of it and she did not testify

         at his criminal trial.46


                                    Respectfully submitted,

                                    LESLIE RUTLEDGE,
                                    Attorney General

                              By:   /s/ Gary L. Sullivan
                                    Gary L. Sullivan, Arkansas Bar #92051
                                    Assistant Attorney General
                                    323 Center Street, Suite 200
                                    Little Rock, AR 72201-2610
                                    Telephone: (501) 371-2301
                                    Facsimile: (501) 682-2591
                                    gary.sullivan@arkansasag.gov

                                    Attorneys for Andrea Carter

44   Exhibit 12- Notice of right to appeal.
45   Exhibit 4 at 52:18-20.
46   Exhibit 3 at 191:1-25.
      Case 4:17-cv-00773-JLH Document 40 Filed 11/20/18 Page 11 of 11




                    CERTIFICATE OF SERVICE

      I, Gary L. Sullivan, hereby certify that on November 20, 2018, I
electronically filed the foregoing with the Clerk of Court using the
CM/ECF filing system, which shall send notification of the filing to all
counsel of record.


                                        /s/ Gary L. Sullivan
